              Case 3:19-cv-05383 Document 1 Filed 05/07/19 Page 1 of 27



 1
 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT TACOMA
 9   DANIEL SALINAS, Derivatively on Behalf of              )
     Nominal Defendant BARRETT BUSINESS                     )
10   SERVICES, INC.,                                        )
                                                            )   Case No.
11                                   Plaintiff,             )
                                                            )
12                    v.                                    )   VERIFIED STOCKHOLDER
                                                            )   DERIVATIVE COMPLAINT
13                                                          )
     JAMES D. MILLER,                                       )
14                                                          )   JURY DEMAND
                                                            )
15                                   Defendant,             )
                                                            )
16                    and                                   )
                                                            )
17   BARRETT BUSINESS SERVICES, INC.,                       )
                                                            )
18                                   Nominal Defendant.     )
19           Plaintiff Daniel Salinas (“Plaintiff”), by and through his undersigned attorneys, submits this

20   Verified Stockholder Derivative Complaint (the “Complaint”) against the defendants named herein,

21   and alleges upon personal knowledge with respect to himself, and upon information and belief based

22   upon, inter alia, a review of the Company’s public filings with the U.S. Securities and Exchange

23   Commission (“SEC”), press releases and reports, and investigation undertaken by Plaintiff’s counsel,

24   as to all other allegations herein, as follows:

25                                        NATURE OF THE ACTION
26           1.       Plaintiff brings this stockholder derivative action on behalf of nominal defendant

27   Barrett Business Services, Inc. (“BBSI” or the “Company”) against the Company’s former Chief

28   Financial Officer (“CFO”), Treasurer, Secretary, and Vice President of Finance James D. Miller
      COMPLAINT                                    -1-               TOUSLEY BRAIN STEPHENS PLLC
                                                                        1700 Seventh Avenue, Suite 2200
      SALINAS V. MILLER, ET AL.                                             Seattle, Washington 98101
                                                                      TEL. 206.682.5600 • FAX 206.682.2992
                 Case 3:19-cv-05383 Document 1 Filed 05/07/19 Page 2 of 27



 1   (“Miller”), for breaches of duty, unjust enrichment and other violations of law which have caused
 2   BBSI to sustain damages.
 3              2.       BBSI provides business management solutions for small- and mid-sized companies.
 4   The Company operates business segments: 1) Professional Employer Organization Services (“PEO”);
 5   and (2) Staffing.
 6              3.       In the PEO segment, BBSI provided workers’ compensation coverage through the
 7   various services agreements that the Company executes with its clients. As a provider of workers’
 8   compensation coverage, BBSI was required to maintain workers’ compensation reserves sufficient to
 9   meet the obligations the Company owes to its clients’ employees.
10              4.       Managing the Company’s workers’ compensation exposure was critical to BBSI’s
11   financial well-being. As one of the Company’s largest liabilities, BBSI’s workers’ compensation
12   reserves had a direct effect on the Company’s profitability.
13              5.       From 2012 through 2014, Defendant Miller engaged in several fraudulent accounting
14   practices to mask negative trends in BBSI’s workers’ compensation exposure, including: (1)
15   misclassifying expenses to understate BBSI’s workers’ compensation expense; (2) improperly
16   recognizing certain federal and state unemployment tax expenses; and (3) underreporting BBSI’s
17   workers’ compensation liability by, among other things, concealing the existence of a second
18   actuarial report that corroborated BBSI’s actuary’s belief that BBSI needed to increase its workers’
19   compensation liability by $80 million.
20              6.       As a result of this misconduct, the U.S. Department of Justice (“DOJ”) and SEC
21   investigated BBSI and Defendant Miller for violations of federal law. On September 19, 2018, the
22   DOJ commenced a criminal proceeding against Miller by issuing an indictment (“Indictment”)
23   charging Miller with four criminal violations for certification of a false financial report (the “DOJ
24   Action”). 1 The Indictment alleged that Miller “knowingly and willfully certified falsely that the
25   periodic reports fully complied with the requirements of Sections 13(a) and 15(d) of the Securities
26   Exchange Act of 1934 and that the periodic reports fairly presented, in all material respects, the
27

28   1
         A true and correct copy of the Indictment is attached hereto as Exhibit A.
         COMPLAINT                                  -2-               TOUSLEY BRAIN STEPHENS PLLC
                                                                          1700 Seventh Avenue, Suite 2200
         SALINAS V. MILLER, ET AL.                                            Seattle, Washington 98101
                                                                        TEL. 206.682.5600 • FAX 206.682.2992
                 Case 3:19-cv-05383 Document 1 Filed 05/07/19 Page 3 of 27



 1   financial condition and results of operations of BBSI, despite knowing that these certifications were
 2   false . . . .” The following day, the SEC commenced a civil proceeding against Miller by filing a
 3   complaint alleging facts similar to those set forth in the Indictment (the “SEC Complaint”), 2 and
 4   issued a cease-and-desist order against BBSI and the Company’s former controller (the “SEC
 5   Order”). 3
 6              7.       On November 2, 2018, BBSI filed a complaint against Defendant Miller to recoup
 7   costs and expenses the Company advanced Miller under the terms of an indemnification agreement
 8   (the “BBSI Complaint”). 4 According to the BBSI Complaint, “[a]s CFO of BBSI, Miller engaged in
 9   a number of improper accounting practices related to BBSI’s workers’ compensation liability
10   expense.” The Company also asserted that: “Miller’s admissions, the indictment in the DOJ Action,
11   and the findings in the SEC Order establish that Miller acted with bad faith or active or deliberate
12   dishonesty in committing acts that gave rise to the SEC investigation,” and that Defendant Miller
13   received improper benefits through his “receipt of bonuses and other incentive-based compensation
14   between 2012 and 2014, and through the sale of BBSI stock in 2013.”
15              8.       Defendant Miller’s misconduct constituted a breach of his duties to the Company. As
16   a result of Miller’s breaches of duty, BBSI has sustained damages, including, without limitation, the
17   costs and expenses incurred in connection with (1) internal and government investigations; and (2)
18   the restatement and remediation of myriad material weaknesses relating to the Company’s reserve
19   practices and internal controls over financial reporting. While the Company suffered, Defendant
20   Miller was able to profit handsomely through sales of BBSI common stock and his receipt of
21   substantial and unwarranted performance-based compensation and bonuses.
22              9.       After having made a demand to the Company’s Board of Directors (the “Board”) to
23   take action, and having that demand refused (as described below), Plaintiff brings this action to
24   recover from Defendant Miller the damages the Company has sustained as a result of the misconduct
25   alleged herein.
26
     2
       A true and correct copy of the SEC Complaint is attached hereto as Exhibit B.
27   3
       A true and correct copy of the SEC Order is attached hereto as Exhibit C.
28   4
       A true and correct copy of the BBSI Complaint is attached hereto as Exhibit D.
         COMPLAINT                                  -3-                TOUSLEY BRAIN STEPHENS PLLC
                                                                          1700 Seventh Avenue, Suite 2200
         SALINAS V. MILLER, ET AL.                                            Seattle, Washington 98101
                                                                        TEL. 206.682.5600 • FAX 206.682.2992
              Case 3:19-cv-05383 Document 1 Filed 05/07/19 Page 4 of 27



 1                                      JURISDICTION AND VENUE
 2           10.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(a)(1) in that

 3   Plaintiff and Defendants are citizens of different states and the matter in controversy exceeds

 4   $75,000.00, exclusive of interests and costs.

 5           11.      The Court has personal jurisdiction over both Defendants because they are either a

 6   corporation conducting business and maintaining operations in this District, or an individual who is

 7   either present in this District or maintains sufficient minimum contacts to render jurisdiction in this

 8   District appropriate.

 9           12.      Venue is proper in this District pursuant to 28 U.S.C. § 1391, as a substantial portion

10   of the transactions complained of herein occurred in this District. Additionally, Defendants have

11   received compensation in this District and/or conducted business and maintained offices within this

12   District.

13                                                   PARTIES

14           13.      Plaintiff is an owner of BBSI common stock and has owned BBSI common stock

15   continuously since prior to the wrongs complained of herein. Plaintiff is a citizen of Texas.

16           14.      Nominal defendant BBSI is a Maryland corporation with its principal place of

17   business located at 8100 NE Parkway Drive, Suite 200, Vancouver, Washington 98662. BBSI is thus

18   a citizen of Washington and Maryland.

19           15.      Defendant Miller served as CFO, Treasurer, Secretary, and Vice President of Finance

20   of BBSI from June 2008 to March 4, 2016. Miller joined the Company in January 1994 as Controller.

21   Miller is a citizen of Washington.

22           16.      Defendant Miller and nominal defendant BBSI are collectively referred to herein as

23   the “Defendants.”

24                                            MILLER’S DUTIES
25           17.      By reason of his position as an officer of the Company and because of his ability to

26   control the business and corporate affairs of the Company, Defendant Miller owed the Company and

27   its stockholders the obligations of good faith, loyalty and candor, and was required to use his utmost

28   ability to control and manage the Company in a fair, just, honest and equitable manner. Miller was
      COMPLAINT                                    -4-                TOUSLEY BRAIN STEPHENS PLLC
                                                                          1700 Seventh Avenue, Suite 2200
      SALINAS V. MILLER, ET AL.                                               Seattle, Washington 98101
                                                                        TEL. 206.682.5600 • FAX 206.682.2992
              Case 3:19-cv-05383 Document 1 Filed 05/07/19 Page 5 of 27



 1   required to act in furtherance of the best interests of the Company and its stockholders so as to benefit
 2   all stockholders equally and not in furtherance of his personal interest or benefit. Each officer of the
 3   Company owes to the Company and its stockholders the duty to exercise good faith and diligence in
 4   the administration of the affairs of the Company and in the use and preservation of its property and
 5   assets, and the highest obligations of fair dealing.
 6           18.      To discharge his duties as an officer of the Company, Defendant Miller was required
 7   to exercise reasonable and prudent supervision over the management, policies, practices and controls
 8   of the Company. By virtue of such duties, Miller was required to, among other things:
 9                    a.          Exercise good faith to ensure that the affairs of the Company were conducted
                                  in an efficient, businesslike manner so as to make it possible to provide the
10                                highest quality performance of its business;
11                    b.          Exercise good faith to ensure that the Company was operated in a diligent,
                                  honest and prudent manner and complied with all applicable federal and state
12                                laws, rules, regulations and requirements, and all contractual obligations,
                                  including acting only within the scope of its legal authority;
13
                      c.          Exercise good faith to ensure that the statements made to the public by Miller,
14                                through the Company, were not materially false and/or misleading; and
15                    d.          Refrain from wasting the Company’s assets or otherwise unduly benefiting
                                  themselves and other Company insiders at the expense of the Company.
16
             19.      Defendant Miller was further required to comply with the Company’s Code of
17
     Business Conduct (the “Code of Conduct”). The Code of Conduct “demand[ed] that [the Company’s]
18
     employees, officers and directors conduct business in accordance with the highest standards of
19
     integrity and personal and professional ethics . . . .” The Code of Conduct stated that BBSI “[sought]
20
     to uphold the highest professional standards in [its] business operations[,]” and that the Company
21
     “believe[d] that [it] must pay constant attention to all legal boundaries and comply with all applicable
22
     laws and regulations in all operations.”
23
             20.      Under the Code of Conduct, Defendant Miller was required to “[c]omply with laws,
24
     rules and regulations and all internal policies and procedures . . . .” With regard to insider trading,
25
     the Code of Conduct stated that:
26
                   Employees must at all times comply with state and federal laws and Barrett’s
27                 internal policies relating to insider trading. If an employee has material, non-public
                   information relating to Barrett or its business, the employee, his or her family
28                 members, and any entities controlled by the employee or his or her family
      COMPLAINT                                        -5-                TOUSLEY BRAIN STEPHENS PLLC
                                                                              1700 Seventh Avenue, Suite 2200
      SALINAS V. MILLER, ET AL.                                                   Seattle, Washington 98101
                                                                            TEL. 206.682.5600 • FAX 206.682.2992
              Case 3:19-cv-05383 Document 1 Filed 05/07/19 Page 6 of 27



 1                 members may not buy or sell Barrett’s securities or engage in any other action to
                   take advantage of, or pass on to others, that information.
 2
             21.      The Code of Conduct also emphasized the “critical importance” of the Company’s
 3
     financial reporting responsibilities. Specifically, the Code of Conduct stated that:
 4
                   [I]t is of critical importance that Barrett’s filings with the Securities and Exchange
 5                 Commission (“SEC”) and other public disclosures be accurate and timely.
                   Depending on his or her position, an employee may be called upon to provide
 6                 information to assure that Barrett’s public reports are complete, fair and
                   understandable. Barrett expects all of its personnel to take this responsibility very
 7                 seriously and to provide prompt, accurate and complete answers to inquiries
                   related to our public disclosure requirements.
 8
                   Our accounting department bears a special responsibility for promoting integrity
 9                 throughout the organization. Our chief executive, principal financial and principal
                   accounting officers (collectively, “Senior Financial Officers”) are expected to
10                 adhere to and promote compliance with this Code of Business Conduct and ensure
                   that a culture exists throughout the company as a whole that facilitates the fair and
11                 timely reporting of Barrett’s financial results and condition.
12           22.      Accordingly, Defendant Miller, because of his position of control and authority as an

13   officer of the Company, was able to and did, directly and/or indirectly, exercise control over the

14   wrongful acts complained of herein.

15                                      SUBSTANTIVE ALLEGATIONS
16   Background of BBSI
17           23.      BBSI is a provider of business management solutions for small- and mid-sized

18   companies. The Company operates two business segments: PEO and Staffing. In the PEO segment,

19   BBSI provides payroll, payroll taxes, workers’ compensation coverage and certain other

20   administrative functions for its clients.

21           24.      In the PEO segment, BBSI provides workers’ compensation coverage through the

22   various services agreements that the Company executes with its clients. As a provider of workers’

23   compensation coverage, the applicable statutory requirements require, among other things, that BBSI

24   maintain workers’ compensation insurance or otherwise demonstrate a financial responsibility to

25   meet the workers’ compensation obligations the Company owes to its PEO client’s employees.

26           25.      Historically, BBSI self-insured its workers’ compensation liability in many states and

27   operated a captive insurance subsidiary to assist in managing these liabilities. In order to comply

28   with state insurance regulations, BBSI maintained reserves that could be drawn upon to make
      COMPLAINT                                      -6-                TOUSLEY BRAIN STEPHENS PLLC
                                                                            1700 Seventh Avenue, Suite 2200
      SALINAS V. MILLER, ET AL.                                                 Seattle, Washington 98101
                                                                          TEL. 206.682.5600 • FAX 206.682.2992
              Case 3:19-cv-05383 Document 1 Filed 05/07/19 Page 7 of 27



 1   payments on workers’ compensation claims. The reserve was maintained at a level commensurate
 2   with BBSI’s workers’ compensation liability on its balance sheet.
 3           26.      Every quarter, from the first quarter ended March 31, 2009 through the third quarter
 4   ended September 30, 2014, BBSI retained actuary Richard E. Sherman (“Sherman”) to estimate the
 5   Company’s workers’ compensation liability. BBSI set its workers’ compensation reserves based on:
 6   1) reported claims (“Case Reserves”); and 2) incurred but not reported losses (“IBNR”) and potential
 7   future increases in the cost of reported claims (“Adverse Loss Development”) (together, IBNR and
 8   Adverse Loss Development are hereinafter referred to as “Total IBNR”). BBSI’s calculation of its
 9   workers’ compensation liabilities reflected: 1) an evaluation of information provided by the
10   Company’s internal claims adjusters and third-party administrators; and 2) an actuarial estimate of
11   IBNR and Adverse Loss Development developed by Sherman as the Company’s actuary. BBSI
12   reflected the accumulation of reserves in its financial statements by accruing liabilities to reflect the
13   overall amount of unsettled insurance claims and recognizing periodic expenses on its income
14   statement to reflect the quarterly cost of funding the reserve.
15           27.      During quarterly and year-end closing processes, Sherman provided BBSI with a
16   report estimating the Company’s overall workers’ compensation liability. Until the first quarter of
17   2014, BBSI used an actuarially-derived estimate as the basis for the workers’ compensation liability
18   reflected on the Company’s balance sheet.
19           28.      Managing the Company’s workers’ compensation exposure was critical to BBSI’s
20   financial well-being. As one of the Company’s largest liabilities, BBSI’s workers’ compensation
21   reserves have a direct effect on the Company’s profitability. That is, any increase in workers’
22   compensations reserves results in increased expenses, which correspondingly decreases gross margin,
23   income from operations, income before taxes, net income and earnings per share and vice versa.
24           29.      As a member of BBSI management, Defendant Miller played an integral role in
25   setting the Company’s workers’ compensation liabilities. Indeed, the Company acknowledges in its
26   public filings that “[r]eserve amounts are based on management’s estimates,” and that
27   “[m]anagement’s internal accrual process for workers’ compensation expense is based upon the
28   immediate recognition of an expense and the related liability at the time a claim occurs[.]” The
      COMPLAINT                                   -7-                  TOUSLEY BRAIN STEPHENS PLLC
                                                                          1700 Seventh Avenue, Suite 2200
      SALINAS V. MILLER, ET AL.                                               Seattle, Washington 98101
                                                                        TEL. 206.682.5600 • FAX 206.682.2992
              Case 3:19-cv-05383 Document 1 Filed 05/07/19 Page 8 of 27



 1   Company has also routinely acknowledged in its public filings that its workers’ compensation
 2   liabilities reflect BBSI management’s “best estimates.”
 3   Miller Misrepresents In BBSI’s Public Filings That Its Workers’ Compensation Reserves
     Were Adequate
 4
             30.      In public filings with the SEC in fiscal years 2012, 2013, and 2014, Defendant Miller
 5
     regularly represented that the Company’s workers’ compensation reserves were adequate when, in
 6
     reality, Miller knew that BBSI’s reserves were substantially understated.
 7
             31.      On March 15, 2012, BBSI filed with the SEC its 2011 10-K, which was signed by
 8
     Defendant Miller. The 2011 10-K described the process by which the Company sets its workers’
 9
     compensation reserves as follows:
10
                   We recognize our liability for the ultimate payment of incurred claims and claims
11                 adjustment expenses by accruing liabilities which represent estimates of future
                   amounts necessary to pay claims and related expenses with respect to covered
12                 events that have occurred. When a claim involving a probable loss is reported,
                   our internal claims management personnel or our TPA [third party claims
13                 administrator] establishes a case reserve for the estimated amount of ultimate
                   loss. The estimate reflects an informed judgment based on established case
14                 reserving practices and the experience and knowledge of our claims management
                   staff and the TPA regarding the nature and expected value of the claim, as well as
15                 the estimated expense of settling the claim, including legal and other fees and
                   expenses of administering claims. The adequacy of such case reserves in part
16                 depends on the professional judgment of both our claims management staff and
                   our TPA to properly and comprehensively evaluate the economic consequences of
17                 each claim. Our reserves include an additional component for both estimated
                   future adverse loss development in excess of initial case reserves on open claims
18                 and for incurred but not reported claims (together IBNR) based upon an actuarial
                   estimate provided by the Company’s independent actuary. Our reserves do not
19                 include an estimated provision for the incidence of unknown or unreported
                   catastrophic claims.
20
                   As part of the case reserving process, historical data is reviewed and consideration
21                 is given to the anticipated effect of various factors, including known and
                   anticipated legal developments, inflation and economic conditions. Reserve
22                 amounts are based on management’s estimates, and as other data becomes
                   available, these estimates are revised, which may result in increases or decreases
23                 in existing case reserves. Management’s internal accrual process for workers’
                   compensation expense is based upon the immediate recognition of an expense and
24                 the related liability at the time a claim occurs; the value ascribed to the expense
                   and liability is based upon our internal claims management and the TPAs’ estimate
25                 of ultimate claim cost coupled with a provision for estimated future development
                   based upon an actuarial review performed quarterly by our independent actuary.
26                 We believe our total accrued workers’ compensation claims liabilities at
                   December 31, 2011 are adequate. It is possible, however, that our actual future
27                 workers’ compensation obligations may exceed the amount of our accrued
                   liabilities, with a corresponding negative effect on future earnings, due to such
28
      COMPLAINT                                     -8-                TOUSLEY BRAIN STEPHENS PLLC
                                                                           1700 Seventh Avenue, Suite 2200
      SALINAS V. MILLER, ET AL.                                                Seattle, Washington 98101
                                                                         TEL. 206.682.5600 • FAX 206.682.2992
              Case 3:19-cv-05383 Document 1 Filed 05/07/19 Page 9 of 27



 1                 factors as unanticipated adverse loss development of known claims and, to a much
                   lesser extent, of claims incurred but not reported.
 2
     (Emphasis added).
 3
             32.      On March 15, 2013, BBSI filed with the SEC its Annual Report on Form 10-K for
 4
     fiscal year 2012 (the “2012 10-K”), which was signed by Defendant Miller. The 2012 10-K described
 5
     the process by which the Company set its workers’ compensation reserves and the adequacy of those
 6
     reserves in language substantially similar to that of the 2011 10-K. The 2012 10-K also stated that
 7
     the Company’s internal controls over financial reporting were effective as of December 31, 2012.
 8
     Note 6 to the financial statements reported in the 2012 10-K disclosed that the Company’s workers’
 9
     compensation reserve for the quarter was $70.6 million, consisting of Total IBNR of $48.0 million
10
     and Case Reserve of $22.6 million.
11
             33.      On May 9, 2013, BBSI filed with the SEC a Form 10-Q for the quarter ended March
12
     31, 2013 (“First Quarter 2013 10-Q”), which was signed by Defendant Miller. Note 5 to the financial
13
     statements reported in First Quarter 2013 Form 10-Q disclosed that the Company’s workers’
14
     compensation reserve for the quarter was $77.2 million, consisting of Total IBNR of $51.8 million
15
     and Case Reserve of $25.4 million. The First Quarter 2013 10-Q stated that there had been no changes
16
     in the Company’s internal controls over financial reporting during the period.
17
             34.      In July 2013, BBSI commissioned a study regarding the adequacy of reserve levels
18
     for claims incurred in prior years. These efforts led the Company later that year to conduct reserve
19
     study on workers’ compensation claims dated 2012 and earlier. Defendant Miller and other BBSI
20
     executives would later describe this process as a “reserve strengthening.”
21
             35.      On August 8, 2013, BBSI filed with the SEC a Form 10-Q for the quarter ended June
22
     30, 2013 (“Second Quarter 2013 10-Q”), which was signed by Defendant Miller. Note 5 to the
23
     financial statements reported in Second Quarter 2013 Form 10-Q disclosed that the Company’s
24
     workers’ compensation reserve for the quarter was $84.5 million, consisting of Total IBNR of $56.4
25
     million and Case Reserve of $28.1 million. The Second Quarter 2013 10-Q contained disclosures
26
     regarding the Company’s internal controls over financial reporting that were similar to the disclosures
27
     contained in the First Quarter 2013 10-Q.
28
      COMPLAINT                                   -9-                TOUSLEY BRAIN STEPHENS PLLC
                                                                        1700 Seventh Avenue, Suite 2200
      SALINAS V. MILLER, ET AL.                                             Seattle, Washington 98101
                                                                      TEL. 206.682.5600 • FAX 206.682.2992
             Case 3:19-cv-05383 Document 1 Filed 05/07/19 Page 10 of 27



 1           36.      On February 4, 2014, BBSI issued a press release entitled “BBSI Reports Fourth
 2   Quarter and Full Year 2013 Financial Results” (the “February 4, 2014 Press Release”). The next day,
 3   BBSI hosted a conference call to discuss the February 4, 2014 Press Release. During that call, BBSI
 4   disclosed for the first time the existence of its so-called “reserve strengthening” process.
 5           37.      On March 14, 2014, BBSI filed with the SEC its Annual Report on Form 10-K for
 6   fiscal year 2013 (the “2013 10-K”), which was signed by Defendant Miller. The 2013 10-K described
 7   the process by which the Company set its workers’ compensation reserves and the adequacy of those
 8   reserves in language substantially similar to that of the 2011 10-K and 2012 10-K. The 2013 10-K
 9   also stated that as of December 31, 2013, the Company’s estimated future liability for unsettled
10   workers’ compensation claims liabilities was $112.4 million, consisting of Total IBNR of $69.6
11   million and Case Reserve of $42.8 million. The 2013 10-K further represented that the Company’s
12   internal controls over financial reporting were effective as December 31, 2013.
13           38.      According to the SEC Order and SEC Complaint, by early 2014, Sherman began
14   reporting to the Company that he anticipated a massive increase in the Company’s workers’
15   compensation liability. Specifically, “[a]t the end of the first quarter of 2014,” Sherman estimated
16   workers’ compensation liabilities would need to be increased by $60 million from $112 million to
17   $172 million.
18           39.      However, “[i]n consultation with BBSI’s executives and independent auditor,” Moss
19   Adams LLP (“Moss Adams”), Defendant Miller determined not to use Sherman’s estimate for the
20   first quarter of 2014 “pending further analysis.” To that end, “following the first quarter [of 2014],”
21   BBSI retained a second actuary, Willis Claims Audit Team (“Willis”), to conduct an analysis of
22   specific claim reserves and the Company’s overall workers’ compensation liability, and the impact
23   of the Company’s reserving practices on overall liability, as of the end of the second quarter of 2014.
24   Miller signed BBSI’s engagement letter with Willis.
25           40.      On April 29, 2014, BBSI issued a press release entitled “BBSI Reports First Quarter
26   2014 Financial Results” (the “April 29, 2014 Press Release”). The next day, the Company hosted a
27   conference call to discuss the April 29, 2014 Press Release. During the call, Defendant Miller
28   mentioned the reserve strengthening process:
      COMPLAINT                                   -10-                TOUSLEY BRAIN STEPHENS PLLC
                                                                         1700 Seventh Avenue, Suite 2200
      SALINAS V. MILLER, ET AL.                                              Seattle, Washington 98101
                                                                       TEL. 206.682.5600 • FAX 206.682.2992
             Case 3:19-cv-05383 Document 1 Filed 05/07/19 Page 11 of 27



 1                 Related to workers’ compensation, in the quarter we continued to make progress
                   on our reserve strengthening process in which we estimate to be completed in the
 2                 next 60 days. This has been a process focused on taking dollars that have been
                   accrued in IBNR into incurred on individual claims, which is intended to get us
 3                 closer to an ultimate expected level on all claims.
 4           41.      On May 12, 2014, BBSI filed with the SEC a Form 10-Q for the quarter ended March

 5   31, 2014 (the “First Quarter 2014 10-Q”), which was signed by Defendant Miller. Note 4 to the

 6   financial statements reported in the First Quarter 2014 10-Q disclosed that the Company’s workers’

 7   compensation claims liabilities for the quarter was $120.1 million, consisting of Total IBNR of $69.2

 8   million and Case Reserve of $50.9 million. From the previous quarter, the workers’ compensation

 9   claims liabilities increased by $7.7 million and Total IBNR decreased by $0.4 million, for a total

10   change of $8.1 million; for the same time period, Case Reserve also increased by $8.1 million. As

11   noted, pending Willis’ analysis, the Company determined not to record a workers’ compensation

12   liability equal to Sherman’s estimate in the first quarter of 2014.

13           42.      The First Quarter 2014 10-Q contained disclosures regarding the Company’s internal

14   controls over financial reporting that were similar to the disclosures contained in the First Quarter

15   2013 10-Q, and Second Quarter 2013 10-Q. The First Quarter 2014 10-Q also alluded to the retention

16   of the second actuary when it stated that: “In order to further refine our reserving practices, the

17   Company is in the process of engaging an additional actuarial firm to assist management in gaining

18   an enhanced understanding of actuarial valuation in light of the Company’s specific workers’

19   compensation claims experience.”

20           43.      At the end of the second quarter of 2014, Sherman and Willis both estimated that BBSI

21   was significantly under-reserved for its workers’ compensation liability. Despite utilizing different

22   analyses, Sherman and Willis estimated that BBSI’s workers’ compensation liabilities at the end of

23   the second quarter of 2014, were, respectively, $206 million (approximately $86 million higher than

24   the Company’s reserve at the end of the prior quarter) and $213.5 million (approximately $93 million

25   higher).

26           44.      At the end of the second quarter of 2014, Defendant Miller prepared a memorandum

27   for the Audit and Compliance Committee (“Audit Committee”) of the Company’s Board with his

28   analysis of the Company’s workers’ compensation liability. Miller’s memorandum again rejected
      COMPLAINT                                   -11-                TOUSLEY BRAIN STEPHENS PLLC
                                                                         1700 Seventh Avenue, Suite 2200
      SALINAS V. MILLER, ET AL.                                              Seattle, Washington 98101
                                                                       TEL. 206.682.5600 • FAX 206.682.2992
             Case 3:19-cv-05383 Document 1 Filed 05/07/19 Page 12 of 27



 1   Sherman’s analysis and altogether omitted Willis’ analysis. Miller did not provide Willis’ analysis
 2   to the Audit Committee or discuss it with them, nor did he provide Willis’ analysis to the Company’s
 3   auditor Moss Adams.
 4           45.      On July 29, 2014, BBSI issued a press release entitled “BBSI Reports Second Quarter
 5   2014 Financial Results (the “July 29, 2014 Press Release”). The next day, the Company hosted a
 6   conference call to discuss the July 29, 2014 Press Release. During the call, Defendant Miller stated:
 7                 [W]e are continuing to progress through our reserves strengthening process where
                   we have moved dollars within our workers’ comp liability from the accrued IBNR
 8                 bucket into specific open claims with the intent on accelerating claim development
                   in order to move it closer to an ultimate expected level on all open claims . . . .
 9
                   As part of this process we have engaged an outside consulting firm who will soon
10                 be reviewing a sample of these strengthened claims to evaluate the sufficiency of
                   the new estimated claim values as well as assist management in gaining an
11                 enhanced understanding of trends within our claim population.
12           46.      On August 8, 2014, BBSI filed with the SEC a Form 10-Q for the quarter ended June
13   30, 2014 (the “Second Quarter 2014 10-Q”), which was signed by Defendant Miller. The Second
14   Quarter 2014 10-Q disclosed the following regarding BBSI’s recent workers’ compensation claims
15   administration and reserve practices:
16                 We have undertaken a number of steps during the past two years to improve our
                   workers’ compensation claims administration and reserving practices. These steps
17                 include hiring additional claim administrators in response to our business growth,
                   and working to close litigated claims more quickly. In order to further refine our
18                 reserving practices, the Company has engaged an additional actuarial firm to assist
                   management in gaining an enhanced understanding of actuarial valuation in light
19                 of the Company’s specific workers’ compensation claims experience.
20           47.      Note 5 to the financial statements reported in the Second Quarter 2014 10-Q noted
21   that BBSI’s estimated future liability for unsettled workers’ compensation claims liabilities was
22   $122.5 million, consisting of Total IBNR of $29.9 million and Case Reserve of $92.6 million.
23   Notably, BBSI reported a 181% increase in Case Reserves and a 231% decrease in Total IBNR
24   relative to the previous quarter. The changes in Case Reserves and Total IBNR stand in stark contrast
25   to the mere 1.9% increase to the Company experienced in its overall estimated future liability for
26   unsettled workers’ compensation claims relative to the previous quarter. From the previous quarter,
27   the workers’ compensation reserve increased by $2.4 million and Total IBNR decreased by $39.3
28   million, for a total change of $41.7 million; for the same time period, Case Reserve also increased by
      COMPLAINT                                    -12-                TOUSLEY BRAIN STEPHENS PLLC
                                                                          1700 Seventh Avenue, Suite 2200
      SALINAS V. MILLER, ET AL.                                               Seattle, Washington 98101
                                                                        TEL. 206.682.5600 • FAX 206.682.2992
             Case 3:19-cv-05383 Document 1 Filed 05/07/19 Page 13 of 27



 1   $41.7 million. Instead of relying on Sherman’s or Willis’ estimates, Defendant Miller recorded
 2   BBSI’s workers’ compensation liabilities based on his own calculations which did not take into
 3   account trends in BBSI’s data, as required by Generally Accepted Accounting Principles (“GAAP”).
 4           48.      The Second Quarter 2014 10-Q contained disclosures regarding the Company’s
 5   internal controls over financial reporting that were similar to the disclosures contained in the First
 6   Quarter 2013 10-Q, Second Quarter 2013 10-Q, and First Quarter 2014 10-Q.
 7           49.      In the third quarter of 2014, Defendant Miller again received reports from Sherman
 8   and Willis actuaries which suggested large increases in the Company’s workers’ compensation
 9   reserve. Miller finally shared some of Willis’ analysis with Moss Adams, but did not explain when
10   it was provided to him. Miller initially contemplated using a lower number for BBSI’s workers’
11   compensation reserves, but after discussion with BBSI management and Moss Adams, the Company
12   elected to use an actuarially-derived estimate.
13           50.      The truth about BBSI’s workers’ compensation reserves finally came to light on
14   October 28, 2014 when the Company issued a press release disclosing that during the third quarter of
15   2014, it recorded an increase of $80 million to its workers’ compensation reserve–a 71% increase
16   over its reserve balance as of December 31, 2013.
17           51.      The $80 million charge had a significant impact on the Company’s financial
18   statements, as BBSI reported a net loss of $37.8 million for the third quarter of 2014, as compared to
19   net income of $9 million in the third quarter of 2013. Following the Company’s announcement of
20   the $80 million charge, the price of BBSI’s common stock plummeted from $44.04 to $18.11, a
21   58.9% decrease.
22           52.      In the third and fourth quarter of 2014, Defendant Miller took steps to conceal Willis’
23   work from Moss Adams. Indeed, in two memoranda Miller sent to Moss Adams, Miller falsely
24   asserted that BBSI retained Willis in the third quarter of 2014, rather than earlier in the year.
25   Miller Sold Significant Amounts of BBSI Common Stock at Artificially Inflated Prices
26           53.      Defendant Miller had concerns regarding the adequacy of the Company’s workers’
27   compensations reserves as early as the second half of 2013, but failed to disclose such concerns to
28   the Company’s stockholders or the investing public.
      COMPLAINT                                   -13-                TOUSLEY BRAIN STEPHENS PLLC
                                                                          1700 Seventh Avenue, Suite 2200
      SALINAS V. MILLER, ET AL.                                               Seattle, Washington 98101
                                                                        TEL. 206.682.5600 • FAX 206.682.2992
             Case 3:19-cv-05383 Document 1 Filed 05/07/19 Page 14 of 27



 1           54.      Armed with knowledge of the issues regarding the inadequacy of the Company’s
 2   workers’ compensation reserves, Defendant Miller sold significant amounts of BBSI common stock:
      Name                 Transaction Date        Shares Sold Price Per Share Proceeds
 3                              July 29, 2013             16,293             $68.40 $1,114,441.20
       James D. Miller          July 30, 2013             19,007             $67.54 $1,283,732.78
 4                                          Total         35,300                      $2,398,173.98
 5           55.      Defendant Miller’s sales in July 2013 were in connection with the exercise of options
 6   to purchase 35,300 shares of BBSI common stock, which constituted approximately 70% of his
 7   exercisable options. Prior to July 2013, Miller last sold BBSI common stock in March 2007.
 8           56.      In addition, Defendant Miller sold shares in July 2014 before the Company disclosed
 9   the $80 million workers’ compensation reserve charge:
10
      Name                        Transaction Date       Shares Sold Price Per Share Proceeds
11                                     July 1, 2014            1,049           $48.93   $51,327.57
        James D. Miller               July 11, 2014            1,049           $55.02   $57,715.98
12                                                 Total       2,098                   $109,043.55

13           57.      BBSI maintains a Board-approved stock repurchase program that authorizes the

14   repurchase of the Company’s shares from time to time in open market purchases. After the

15   commencement of the “reserve strengthening” process in July 2013, but prior to the announcement

16   of the $80 million workers’ compensation reserve charge on October 28, 2014, Defendant Miller

17   caused BBSI to make the following repurchases at materially inflated prices:
              Date            Shares Repurchased         Average Price                                Cost
18          June 2014                19,900                   $49.82                               $991,418.00
         September 2014              16,501                   $39.92                               $658,719.92
19        October 2014               28,000                   $39.95                              $1,118,600.00
                      Total          64,401                                                       $2,768,737.92
20
     Miller Misstated BBSI’s Workers Compensation Expense and BBSI’s Federal and State
21   Unemployment Taxes
22           58.      In addition to misstating the Company’s workers’ compensation reserves, Defendant

23   Miller manipulated BBSI’s workers’ compensation expenses, and federal and state unemployment

24   taxes (“FUTA” and “SUTA,” respectively).

25           59.      Rather than record the Company’s workers’ compensation expense to reflect

26   Sherman’s overall estimate of liability, Defendant Miller instead dispersed the increased expense

27   amount across several unrelated expense accounts, including payroll taxes, through falsified journal

28   entries. By misclassifying expenses, Miller and BBSI were able to report workers’ compensation
      COMPLAINT                                   -14-               TOUSLEY BRAIN STEPHENS PLLC
                                                                        1700 Seventh Avenue, Suite 2200
      SALINAS V. MILLER, ET AL.                                             Seattle, Washington 98101
                                                                      TEL. 206.682.5600 • FAX 206.682.2992
             Case 3:19-cv-05383 Document 1 Filed 05/07/19 Page 15 of 27



 1   expenses that were in line with historical trends, when in fact they knew BBSI’s workers’
 2   compensation expenses were increasing as a percentage of revenue.
 3           60.      In addition to manipulating BBSI’s workers’ compensation expense, Defendant Miller
 4   manipulated the period in which BBSI recognized certain FUTA and SUTA expenses. Specifically,
 5   instead of recognizing the FUTA and SUTA expenses in the periods they were incurred, as required by

 6   GAAP, Defendant Miller spread the approximately $3 million expense over several quarters in 2014.

 7   The Truth About Miller’s Misconduct Emerges
 8           61.      Defendant Miller’s misconduct began to emerge on November 9, 2015 when the
 9   Company filed a Current Report on Form 8-K (the “November 9, 2015 8-K”) disclosing that, on
10   November 4, 2015, the Audit Committee received written notice from Moss Adams that the
11   Company’s Second Quarter 2014 10-Q “can no longer be relied upon” based upon Moss Adams
12   having not been provided with Willis’ analysis in the second quarter of 2014. Specifically, the
13   November 9, 2015 8-K disclosed that:
14                 In connection with this notice, Moss Adams requested that the Audit Committee
                   conduct an independent investigation regarding the Company’s workers’
15                 compensation expense reserve as reported in its Form 10-Q for the quarter ended
                   June 30, 2014 (the “June 30, 2014 workers’ compensation reserve”). Moss Adams
16                 stated that it has become aware of information indicating that an illegal act has
                   or may have occurred with respect to the June 30, 2014 workers’ compensation
17                 reserve in connection with Moss Adams not having been provided with available
                   information regarding the Company’s June 30, 2014 workers’ compensation
18                 expense reserve in the course of Moss Adams’ review of the Company’s
                   financial statements in the 2014 second quarter Form 10-Q.
19
                                                          ***
20
                   In May 2014, the Company engaged an actuarial consultant to assist management
21                 in assessing the Company’s practices in handling workers’ compensation claims
                   and establishing case reserves, evaluating its workers’ compensation liability, and
22                 working with its independent actuary of record. The Audit Committee believes
                   that the notice received from Moss Adams was triggered by Moss Adams’
23                 becoming aware that the consultant’s analysis had not been provided to Moss
                   Adams in connection with its review of the financial statements included in the
24                 2014 second quarter Form 10-Q.
25   (Emphasis added).
26           62.      On March 9, 2016, BBSI filed with the SEC a Current Report on Form 8-K (the
27   “March 9, 2016 8-K”) disclosing that, on March 4, 2016, the Audit Committee determined that all of
28   the Company’s financial statements (i) for the fiscal years ended December 31, 2012, 2013 and 2014,
      COMPLAINT                                    -15-                TOUSLEY BRAIN STEPHENS PLLC
                                                                          1700 Seventh Avenue, Suite 2200
      SALINAS V. MILLER, ET AL.                                               Seattle, Washington 98101
                                                                        TEL. 206.682.5600 • FAX 206.682.2992
             Case 3:19-cv-05383 Document 1 Filed 05/07/19 Page 16 of 27



 1   and each respective quarter in those fiscal years, and (ii) as of and for the quarters ended March 31
 2   and June 30, 2015, must be restated and should not be relied upon.
 3           63.      In connection with this determination, the March 9, 2016 8-K disclosed that, on March
 4   3, 2016, Defendant Miller met with the Audit Committee and “reported that he had made unsupported
 5   journal entries in the Company’s financial records during each calendar quarter of 2013,” the effect
 6   of which was “to overstate direct payroll costs by a total of approximately $1.4 million . . . payroll
 7   taxes and benefits expenses by a total of approximately $9.7 million, and selling, general and
 8   administrative expenses by a total of approximately $0.9 million, and to understate workers’
 9   compensation expense by a total of approximately $12.0 million . . . .” According to the March 9,
10   2016 8-K, BBSI fired Miller on March 4, 2016.
11           64.      On May 26, 2016, BBSI filed an Annual Report on Form 10-K containing restated
12   financial statements for the periods ending December 31, 2011, 2012, 2013 and 2014, and for each
13   of the first three quarters of 2015. In those restated results, BBSI reported an additional $15.8 million
14   in workers’ compensation expense during 2012 and 2013, reduced its 2013 net income by $2.2
15   million (a reduction of over 10% from the previously-issued 2013 results), and recorded the $80
16   million reserve charge in the second quarter of 2014 instead of the following quarter.
17   Litigation Involving the DOJ, SEC and BBSI
18           65.      Defendant Miller’s misconduct prompted investigations by the DOJ and SEC which
19   culminated in the filing of civil and criminal enforcement proceedings against Miller and the
20   Company.
21           66.      On September 19, 2018, the DOJ commenced the DOJ Action against Defendant
22   Miller by issuing the Indictment charging Miller with issuing false certifications in connection with
23   the First Quarter 2013 10-Q, Second Quarter 2013 10-Q, Third Quarter 2013 10-Q, and 2013 10-K.
24   Specifically, the Indictment alleges that Defendant Miller:
25                 [K]nowingly and willfully certified falsely that the periodic reports fully complied
                   with the requirements of Sections 13(a) and 15(d) of the Securities Exchange Act
26                 of 1934 and that the periodic reports fairly presented, in all material respects, the
                   financial condition and results of operations of BBSI, despite knowing that these
27                 certifications were false because: (1) the reports did not comply with generally
                   accepted accounting principles; (2) [Miller] had fraudulently misclassified certain
28                 workers’ compensation expenses as payroll and other expenses, and had concealed
      COMPLAINT                                     -16-                TOUSLEY BRAIN STEPHENS PLLC
                                                                            1700 Seventh Avenue, Suite 2200
      SALINAS V. MILLER, ET AL.                                                 Seattle, Washington 98101
                                                                          TEL. 206.682.5600 • FAX 206.682.2992
             Case 3:19-cv-05383 Document 1 Filed 05/07/19 Page 17 of 27



 1                 the misclassification; and (3) [Miller] had clandestinely circumvented BBSI's
                   internal controls and BBSI’s internal controls were not effective in preventing that
 2                 circumvention . . . .
 3           67.      The following day, the SEC filed the SEC Complaint against Defendant Miller for

 4   violations of the federal securities laws. The SEC Complaint alleged that:

 5                 From 2012 through 2014, Miller engaged in a number of fraudulent accounting
                   practices to mask negative trends in BBSI’s workers’ compensation exposure
 6                 including (1) misclassifying expenses to understate BBSI’s recorded workers’
                   compensation expense, (2) improperly recognizing certain federal and state
 7                 unemployment tax expenses over multiple periods rather than in the period
                   incurred, and (3) underreporting BBSI’s workers’ compensation liability by, in
 8                 part, concealing the existence of a second actuarial report that corroborated BBSI’s
                   independent actuary’s view that BBSI needed to increase its workers’
 9                 compensation liability by $80 million.
10           68.      The SEC Complaint also alleged that, in addition to the SEC filings challenged in the

11   Indictment, Defendant Miller submitted false certifications in connection with the 2012 10-K, First

12   Quarter 2014 10-Q, and Second Quarter 2014 10-Q.

13           69.      Also on September 20, 2018, the SEC Order was issued in the matter titled In the

14   Matter of Barrett Business Services, Inc. and Mark Cannon, CPA. The SEC Order found that BBSI’s

15   accounting practices “violated the anti-fraud, books and records, periodic reporting and internal

16   accounting control provisions of the federal securities laws,” and that Mark Cannon, the Company’s

17   former controller, violated the books and records provision by improperly approving certain of

18   Miller’s falsified journal entries. In connection with the SEC Order, BBSI agreed to pay a $1.5

19   million fine, and to cease and desist from committing or causing any violations and future violations

20   of the federal securities law.

21           70.      On November 2, 2018, BBSI filed the BBSI Complaint against Defendant Miller to

22   recoup over $1.6 million in costs and expenses the Company had advanced Miller under the terms of

23   an indemnification agreement. According to the BBSI Complaint, “[a]s CFO of BBSI, Miller

24   engaged in a number of improper accounting practices related to BBSI’s workers’ compensation

25   liability expense.” The Company also asserted that: “Miller’s admissions, the indictment in the DOJ

26   Action, and the findings in the SEC Order establish that Miller acted with bad faith or active or

27   deliberate dishonesty in committing acts that gave rise to the SEC investigation,” and that Defendant

28
      COMPLAINT                                    -17-                TOUSLEY BRAIN STEPHENS PLLC
                                                                           1700 Seventh Avenue, Suite 2200
      SALINAS V. MILLER, ET AL.                                                Seattle, Washington 98101
                                                                         TEL. 206.682.5600 • FAX 206.682.2992
                Case 3:19-cv-05383 Document 1 Filed 05/07/19 Page 18 of 27



 1   Miller received improper benefits through his “receipt of bonuses and other incentive-based
 2   compensation between 2012 and 2014, and through the sale of BBSI stock in 2013.” 5
 3                                           MILLER’S BREACHES OF DUTY
 4              71.      Defendant Miller breached his duties by, among other things: (i) knowingly causing
 5   the Company to understate its estimated workers’ compensation liabilities; (ii) knowingly causing
 6   the Company to materially overstate its net income; (iii) abdicating his responsibility to make a good
 7   faith effort to oversee the Company’s operations and reserve practices; (iv) knowingly disseminating
 8   false and misleading information regarding the Company’s financial condition; (v) falsely disclosing
 9   that the Company had adequate workers’ compensation reserves when he knew it did not; and
10   (vi) causing the Company to repurchase stock at materially inflated prices. Furthermore, Defendant
11   Miller collectively sold approximately $2.5 million of BBSI common stock based on his knowledge
12   of material nonpublic information regarding the adequacy of the Company’s reserves, which
13   constituted a breach of his duties and unjust enrichment.
14              72.      As a direct and proximate result of the foregoing violations of law, the Company has
15   sustained and will continue to sustain damages, including, but not limited to, the costs and expenses
16   incurred in connection with:
17                       a.          the reserve strengthening process, reserve study and consultant(s);
18                       b.          the SEC and DOJ investigations;
19                       c.          the Company’s internal investigations;
20                       d.          the restatement and the remediation of the myriad material weaknesses relating
                                     to the Company’s reserve practices and internal controls over financial
21                                   reporting;
22                       e.          stock repurchases;
23                       f.          the compensation paid to Defendant Miller while the Company’s workers’
                                     compensation reserves were inadequate and the Company’s financial reports
24                                   were inaccurate and misstated; and
25                       g.          the renegotiating of the Company’s loans with its lenders, including the $40
                                     million loan taken to satisfy the Company’s workers’ compensation reserve
26                                   funding requirements.
27

28   5
         On January 4, 2019, the Company voluntarily dismissed its claims against Miller without prejudice.
         COMPLAINT                                        -18-                TOUSLEY BRAIN STEPHENS PLLC
                                                                                 1700 Seventh Avenue, Suite 2200
         SALINAS V. MILLER, ET AL.                                                   Seattle, Washington 98101
                                                                               TEL. 206.682.5600 • FAX 206.682.2992
                Case 3:19-cv-05383 Document 1 Filed 05/07/19 Page 19 of 27



 1                            DERIVATIVE AND DEMAND REFUSED ALLEGATIONS
 2              73.      Plaintiff incorporates by reference and realleges each and every allegation set forth

 3   above, as though fully set forth herein.

 4              74.      Plaintiff brings this action derivatively in the right and for the benefit of the Company

 5   to redress Defendant Miller’s breaches of duties and other violations of law.

 6              75.      Plaintiff will adequately and fairly represent the interests of BBSI and its stockholders

 7   in enforcing and prosecuting its rights.

 8              76.      Plaintiff is an owner of BBSI common stock and was an owner of BBSI stock at all

 9   times relevant to Defendant Miller’s wrongful course of conduct alleged herein.

10              77.      On February 26, 2015, Plaintiff made a demand on the Board to commence this action

11   (the “Demand”) against Defendant Miller and certain other current and former directors and officers

12   of the Company. 6

13              78.      On May 4, 2015, BBSI’s counsel sent a letter to Plaintiff’s counsel rejecting the

14   Demand. 7

15              79.      The May 4, 2015 letter contained numerous omissions. Among other things, the May

16   4, 2015 letter failed to disclose:

17                       a.          That the counsel that investigated and responded to the Demand, Miller Nash
                                     Graham & Dunn (“Miller Nash”) was (1) concurrently representing BBSI,
18                                   BBSI President, Chief Executive Officer and director Michael L. Elich
                                     (“Elich”) and Defendant Miller in a securities class action in federal court
19                                   relating the Company’s accounting fraud titled In re Barrett Business Services
                                     Securities Litigation, Case No. C14-5884 BHS (W.D.Wa.) (the “Class
20                                   Action”), and (2) long-time counsel to the Company, having served as the
                                     Company’s counsel since 1994.
21
                         b.          Whether Miller Nash interviewed any BBSI personnel other than the directors
22                                   and officers named in the Demand.
23                       c.          Any specificity as to the universe of documents that constituted the “more than
                                     five thousand pages of documents related to actuarial analysis and resulting
24                                   increase in reserves” that was purportedly reviewed by “others in [the Miller
                                     Nash] firm.”
25
                         d.          Any action taken by the Board in response to the Demand.
26

27   6
       A true and copy of Plaintiff’s Demand is attached hereto as Exhibit E.
28   7
       A true and correct copy of the May 4, 2015 letter is attached hereto as Exhibit F.
         COMPLAINT                                       -19-                TOUSLEY BRAIN STEPHENS PLLC
                                                                                 1700 Seventh Avenue, Suite 2200
         SALINAS V. MILLER, ET AL.                                                   Seattle, Washington 98101
                                                                               TEL. 206.682.5600 • FAX 206.682.2992
                Case 3:19-cv-05383 Document 1 Filed 05/07/19 Page 20 of 27



 1                       e.          Whether the Board formed a special committee to investigate and respond to
                                     the Demand.
 2
                         f.          Whether BBSI’s investigation resulted in the preparation of a written report.
 3
                80.      On May 8, 2015, Plaintiff’s counsel sent a letter to counsel for BBSI. 8 The May 8,
 4
     2015 letter requested the following information and documents from BBSI:
 5
                         1.          Please state whether BBSI’s board of directors (the “Board”) appointed
 6                                   a committee to investigate the Demand, and if so, please identify the
                                     members of the committee and provide the Board resolution
 7                                   authorizing the committee and the minutes of the Board meeting at
                                     which the resolution was approved.
 8
                         2.          Please state whether the Board or a committee of the Board decided to
 9                                   retain your firm to investigate the Demand, and if so, please provide
                                     the resolution or other document evidencing the decision and the
10                                   minutes of the Board or committee meeting at which the decision was
                                     made or approved.
11
                         3.          Please state whether BBSI’s investigation resulted in the preparation
12                                   of a written report, and if so, please provide the report.
13                       4.          Please state whether the Board or a committee of the Board resolved to
                                     refuse the Demand, and if so, please provide the resolution and the
14                                   minutes of the Board or committee meeting at which the resolution was
                                     approved.
15
                81.      On May 29, 2015, BBSI’s counsel sent a letter to Plaintiff’s counsel. 9 The May 29,
16
     2015 letter advised that:
17
                         1.          The Board of Directors of BBSI (the “Board”) authorized an internal
18                                   investigation of the Demand at its meeting held on March 6, 2015. A
                                     redacted copy of the meeting minutes for that meeting is attached. As
19                                   noted, no committee was appointed.
20                       2.          Same as #1.
21                       3.          No written report was prepared.
22                       4.          Attached is a redacted copy of the minutes of the Board at its meeting
                                     held on April 27, 2015 regarding action on the Demand.
23
                82.      The correspondence from BBSI’s counsel and the minutes from the meetings of
24
     BBSI’s Board on March 6, 2015 and April 27, 2015 confirm that the Board failed to conduct an
25

26

27   8
       A true and correct copy of the May 8, 2015 letter is attached hereto as Exhibit G.
28   9
       A true and correct copy of the May 29, 2015 letter is attached hereto as Exhibit H.
         COMPLAINT                                       -20-                TOUSLEY BRAIN STEPHENS PLLC
                                                                                1700 Seventh Avenue, Suite 2200
         SALINAS V. MILLER, ET AL.                                                  Seattle, Washington 98101
                                                                              TEL. 206.682.5600 • FAX 206.682.2992
             Case 3:19-cv-05383 Document 1 Filed 05/07/19 Page 21 of 27



 1   independent and good faith investigation of the Demand and respond to it in the best interests of the
 2   Company.
 3           83.      The minutes from the meeting of the Board on March 6, 2015 (the “March 6, 2015
 4   Board Meeting” or “March 6, 2015 Board Minutes”) demonstrate that BBSI’s purported
 5   “investigation” was neither reasonable nor conducted in good faith.
 6           84.      Two of the five directors present at the March 6, 2015 Board Meeting were individuals
 7   named in the Demand. Defendant Miller was also present at the meeting. The presence of these
 8   conflicted and interested individuals at the meeting raises suspicion as to the reasonableness and good
 9   faith of any action taken by the Board at the March 6, 2015 meeting.
10           85.      The March 6, 2015 Board Minutes indicate that Tom Sand, “a senior litigator at Miller
11   Nash who is leading the team that is assisting the Company in defending against the class action
12   litigation filed in federal court in Tacoma, Washington,” discussed the Demand with the Board and
13   advised as to what options the Company could take in response to the Demand. Specifically, Mr.
14   Sand outlined the following possible responses to the Demand:
15                 One possibility is to take no action [redacted]. A second alternative would be to
                   retain Miller Nash to perform an internal investigation. A Miller Nash attorney
16                 would conduct brief interviews of each director and officer who sold shares in
                   2013 or 2014 and prepare a response to the shareholder’s counsel. The third option
17                 is to appoint a special litigation committee that would engage separate independent
                   counsel to perform an investigation.
18
             86.      Mr. Sand aptly described the proposed Miller Nash internal investigation as “brief”
19
     because it would encompass nothing but interviews of “each director and officer who sold shares in
20
     2013 or 2014.” The proposed investigation would not encompass any of the following activities
21
     which would have been expected to be part of a reasonable, good faith investigation: 1) a review of
22
     all claims presented in the Demand, not just the insider trading claims; 2) a review of documents
23
     relevant to the claims presented in the Demand; and 3) interviews of witnesses other than those
24
     directors and officers “who sold shares in 2013 or 2014.” Further, the reference to “separate
25
     independent counsel” in connection with the possible appointment of a special litigation committee
26
     is an implicit acknowledgement that Miller Nash, the same firm representing BBSI, Elich and
27
     Defendant Miller in the Class Action, was not “independent” for purposes of considering the Demand.
28
      COMPLAINT                                    -21-                TOUSLEY BRAIN STEPHENS PLLC
                                                                          1700 Seventh Avenue, Suite 2200
      SALINAS V. MILLER, ET AL.                                               Seattle, Washington 98101
                                                                        TEL. 206.682.5600 • FAX 206.682.2992
             Case 3:19-cv-05383 Document 1 Filed 05/07/19 Page 22 of 27



 1           87.      Mr. Nash left the meeting after answering questions from directors regarding the
 2   Demand, and “following additional discussion” the directors present, which included several
 3   directors named in the Demand, “unanimously approved,” in the presence of Defendant Miller, “the
 4   engagement of a Miller Nash attorney to conduct an internal investigation into the matters alleged in
 5   the [Demand] and to report to the Board regarding the investigation and his or her conclusions and
 6   recommendations.” Notably, in reaching this determination, the Board knowingly eschewed 1) the
 7   appointment of a special litigation committee and engagement of independent counsel to investigate
 8   the Demand; 2) the preparation of a written report by the investigating individual(s); and 3) a vote of
 9   disinterested directors in deciding how the Board would respond to the Demand. Rather, the Board
10   elected to engage the same law firm that was defending the Company, Elich and Defendant Miller in
11   the Class Action to investigate and make recommendations regarding the allegations and claims in
12   the Demand, which the Board acknowledged were substantially similar to those in the Class Action
13   and were being brought against some of same defendants as in the Class Action. In other words, the
14   Board chose to have Miller Nash “investigate” its own clients regarding the very same conduct for
15   which Miller Nash was defending those clients in the Class Action.
16           88.      The minutes from the meeting of BBSI’s Board on April 27, 2015 (the “April 27, 2015
17   Board Meeting” or the “April 27, 2015 Board Minutes”) further demonstrate that BBSI’s purported
18   “investigation” was neither reasonable nor conducted in good faith.
19           89.      As with the March 6, 2015 Board Meeting, the composition of those present at the
20   April 27, 2015 Board Meeting is questionable, at best. Three of the six directors present at the April
21   27, 2015 meeting were individuals named in the Demand. Defendant Miller, who was also a named
22   defendant in the Class Action, and another executive named in the Demand, were also in attendance.
23   The presence of these conflicted and interested individuals at the meeting raises suspicion as to the
24   reasonableness and good faith of any action taken by the Board at the April 27, 2015 meeting.
25           90.      The April 27, 2015 Board Minutes indicate that Mr. Kimball Ferris of Miller Nash
26   investigated the Demand on behalf of BBSI. At the April 27, 2015 Board Meeting, “Mr. Ferris stated
27   that the Board, by action taken at its March 6, meeting, had engaged [Miller Nash] to conduct an
28   internal investigation to provide an objective evaluation of the allegations in [the Demand],” and that
      COMPLAINT                                  -22-                TOUSLEY BRAIN STEPHENS PLLC
                                                                        1700 Seventh Avenue, Suite 2200
      SALINAS V. MILLER, ET AL.                                             Seattle, Washington 98101
                                                                      TEL. 206.682.5600 • FAX 206.682.2992
             Case 3:19-cv-05383 Document 1 Filed 05/07/19 Page 23 of 27



 1   Mr. Ferris “was selected to perform the investigation separate from and independently of the
 2   Company’s trial counsel in the [Class Action].”
 3           91.      Contrary to the assertion in the April 27, 2015 Board Minutes, no Miller Nash attorney
 4   could be “objective” in evaluating the claims alleged in the Demand because Miller Nash was
 5   concurrently defending the Company, Elich and Defendant Miller in the Class Action. Miller Nash’s
 6   participation in the “investigation” of the Demand constituted a conflict of interest stemming from
 7   the ethical duties Miller Nash owed to defending the interests of Elich and Defendant Miller in the
 8   Class Action.
 9           92.      The April 27, 2015 Board Minutes further reveal the shoddy, half-hearted
10   investigation of the Demand that Miller Nash performed for the Company. The April 27, 2015 Board
11   Minutes state that Mr. Ferris “reviewed each Form 4 reporting sales by officers and directors during
12   2013 and 2014 before conducting the interviews [with said officers and directors],” and that
13   “[i]nterview questions focused on the individual’s knowledge about developments at the Company
14   at the time of the sale(s), conversations that the individual had with others regarding the sales, and
15   the individual’s reasons for engaging in the sales.” Thus, Miller Nash did not review any documents
16   other than the Form 4s prior to conducting the interviews, and the interviews focused only on the
17   allegedly improper stock sales committed by the interviewees and omitted any discussion as to any
18   other claim presented in the Demand.
19           93.      The April 27, 2015 Board Minutes further state that “[t]he reason cited for making
20   changes in the Company’s practices for recording workers’ compensation reserves was consistently
21   that such changes were intended to improve the Company’s business, including with respect to
22   estimating worker’s compensation expense and pricing strategies,” and that “[m]anagement believed
23   that an orderly process was essential to achieving an accurate assessment of the effects of the changes
24   in claims handling and estimation.” The minutes do not state the bases from which Mr. Ferris reached
25   these conclusions.
26           94.      Further, a key allegation in the Demand is that the minutes clearly indicate that Mr.
27   Ferris conducted no investigation into whether the reserves were properly and timely recorded. The
28   April 27, 2015 Board Minutes further state that “[t]he responses provided [by the interviewees]
      COMPLAINT                                   -23-               TOUSLEY BRAIN STEPHENS PLLC
                                                                         1700 Seventh Avenue, Suite 2200
      SALINAS V. MILLER, ET AL.                                              Seattle, Washington 98101
                                                                       TEL. 206.682.5600 • FAX 206.682.2992
             Case 3:19-cv-05383 Document 1 Filed 05/07/19 Page 24 of 27



 1   demonstrated that sales of shares of the Company’s common stock were undertaken for personal
 2   financial reasons, including the imminent expiration of stock options and the tax obligations
 3   associated with stock option exercises and vesting of restricted stock units.” However, rather than
 4   conducting an independent investigation, including, inter alia, interviewing other relevant witnesses
 5   and reviewing documents other than the Form 4s, Miller Nash instead chose to accept the directors’
 6   and officers’ word for why they purportedly engaged in the improper stock sales alleged in the
 7   Demand and conducted no critical examination of the sellers’ explanations.
 8           95.      Since he conducted essentially no investigation, it is no surprise that “Ferris found no
 9   evidence of that the Company’s officers or directors had breach their [ ]duties,” and “no evidence of
10   trading on material nonpublic information.”
11           96.      Lastly, the April 27, 2015 Board Minutes state that several directors named in the
12   Demand purportedly recused themselves from the vote, and that a group of purportedly non-
13   conflicted directors approved Miller Nash’s recommendation. However, none of these directors
14   which recused themselves from the vote, or Defendant Miller and another BBSI executive named in
15   the Demand, left the meeting during the vote, which could have influenced the affirmative votes cast
16   by the purported non-conflicted directors.
17           97.      The correspondence from BBSI’s counsel, the March 6, 2015 Board Minutes and
18   April 27, 2015 Board Minutes, and events which have transpired since the Board hastily determined
19   to reject the Demand (such as the Indictment, SEC Complaint, SEC Order and BBSI Complaint)
20   confirm that the Board failed to undertake an independent and good faith investigation of the Demand
21   and respond to it in the best interests of the Company. Accordingly, Plaintiff is entitled to proceed
22   with the prosecution of the claims asserted herein.
23                                                  COUNT I
24                                               Breach of Duties
25           98.      Plaintiff incorporates by reference and realleges each and every allegation set forth
26   above, as though fully set forth herein.
27           99.      As alleged herein, Defendant Miller owed the Company the fiduciary duties of loyalty
28   and good faith to, among other things, act in furtherance of the best interests of the Company and its
      COMPLAINT                                    -24-               TOUSLEY BRAIN STEPHENS PLLC
                                                                          1700 Seventh Avenue, Suite 2200
      SALINAS V. MILLER, ET AL.                                               Seattle, Washington 98101
                                                                        TEL. 206.682.5600 • FAX 206.682.2992
               Case 3:19-cv-05383 Document 1 Filed 05/07/19 Page 25 of 27



 1   stockholders so as to benefit all stockholders equally and not in furtherance of his personal interest
 2   or benefit.
 3             100.   As alleged herein, Defendant Miller breached his duties of loyalty and good faith by:
 4   (i) knowingly causing the Company to understate its estimated workers’ compensation liabilities;
 5   (ii) knowingly causing the Company to materially overstate its net income; (iii) abdicating his
 6   responsibility to make a good faith effort to oversee the Company’s operations and reserve practices;
 7   (iv) knowingly disseminating false and misleading information regarding the Company’s financial
 8   condition; (v) falsely disclosing that the Company had adequate workers’ compensation reserves
 9   when he knew it did not; and (vi) causing the Company to repurchase stock at materially inflated
10   prices.
11             101.   Defendant Miller also breached his duties of loyalty and good faith by selling
12   significant amounts of BBSI common stock at artificially inflated prices and receiving improper
13   proceeds from said sales based on his knowledge of the inadequacy of the Company’s workers’
14   compensation reserves.
15             102.   As a direct and proximate result of Defendant Miller’s breaches of duties, the
16   Company has sustained substantial damages, as alleged herein.
17                                                 COUNT II
18                                            Unjust Enrichment
19             103.   Plaintiff incorporates by reference and realleges each and every allegation set forth
20   above, as if fully set forth herein.
21             104.   Based on his knowledge of the inadequacy of the Company’s workers’ compensation
22   reserves, Defendant Miller sold significant amounts of BBSI common stock at artificially inflated
23   prices and received improper proceeds from said sales. Defendant Miller is thus in possession of
24   money and other property which, in equity and good conscience, should be returned to the Company.
25             105.   Despite his perpetration of a pervasive accounting fraud, Defendant Miller received
26   substantial performance-based compensation and bonuses for fiscal years 2011 through 2015.
27   Defendant Miller is thus in possession of money and other property which, in equity and good
28   conscience, should be returned to the Company.
      COMPLAINT                                   -25-               TOUSLEY BRAIN STEPHENS PLLC
                                                                        1700 Seventh Avenue, Suite 2200
      SALINAS V. MILLER, ET AL.                                             Seattle, Washington 98101
                                                                      TEL. 206.682.5600 • FAX 206.682.2992
             Case 3:19-cv-05383 Document 1 Filed 05/07/19 Page 26 of 27



 1           106.     To remedy Defendant Miller’s unjust enrichment, the Court should enter an order
 2   compelling him to disgorge to the Company: (1) the proceeds he has received from the sale of BBSI
 3   common stock at artificially inflated prices; and (2) the performance-based compensation and bonus
 4   proceeds he has received from BBSI while the Company’s workers’ compensation reserves were
 5   inadequate and the Company’s financial reports were inaccurate and misstated.
 6                                              PRAYER FOR RELIEF
 7           WHEREFORE, Plaintiff demands judgment as follows:
 8                    A.          Awarding the Company the amount of damages it sustained as a result of
                                  Defendant Miller’s breaches of duties;
 9
                      B.          Ordering Defendant Miller to disgorge to the Company the proceeds he
10                                received from his sale of BBSI common stock at artificially inflated prices;
11                    C.          Ordering Defendant Miller to disgorge to the Company the performance-based
                                  compensation and bonus proceeds he received from BBSI while the
12                                Company’s workers’ compensation reserves were inadequate and the
                                  Company’s financial reports were inaccurate and misstated;
13
                      D.          Granting appropriate relief to remedy Defendant Miller’s breaches of duties;
14
                      E.          Awarding Plaintiff the costs and disbursements of the action, including
15                                reasonable attorneys’ fees, accountants’ and experts’ fees, costs and expenses;
                                  and
16
                      F.          Granting such other and further relief as the Court deems just and proper.
17
                                              JURY TRIAL DEMANDED
18
             Plaintiff demands a trial by jury for the Counts above as to all issues so triable.
19
      DATED: May 7, 2019                                      Respectfully submitted,
20
                                                              TOUSLEY BRAIN STEPHENS PLLC
21
                                                              s/ Jason T. Dennett
22                                                            Jason T. Dennett, WSBA# 30686
                                                              Email: jdennett@tousley.com
23
                                                              s/ Cecily C. Shiel
24                                                            Cecily C. Shiel, WSBA# 50061
                                                              Email: cshiel@tousley.com
25
                                                              1700 Seventh Avenue
26                                                            Suite 2200
                                                              Seattle, WA 98101
27                                                            Tel: (206) 682-5600
                                                              Fax: (206) 682-2992
28
      COMPLAINT                                       -26-                TOUSLEY BRAIN STEPHENS PLLC
                                                                              1700 Seventh Avenue, Suite 2200
      SALINAS V. MILLER, ET AL.                                                   Seattle, Washington 98101
                                                                            TEL. 206.682.5600 • FAX 206.682.2992
            Case 3:19-cv-05383 Document 1 Filed 05/07/19 Page 27 of 27



 1                                             KESSLER TOPAZ
                                                MELTZER & CHECK, LLP
 2                                             Eric Zagar (to be admitted pro hac vice)
                                               Christopher M. Windover (to be admitted pro
 3                                             hac vice)
                                               280 King of Prussia Road
 4                                             Radnor, PA 19087
                                               Tel: (610) 667-7706
 5                                             Fax: (610) 776-7056
                                               Email: ezagar@ktmc.com
 6                                                     cwindover@ktmc.com
                                               Attorneys for Plaintiff
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     COMPLAINT                          -27-             TOUSLEY BRAIN STEPHENS PLLC
                                                             1700 Seventh Avenue, Suite 2200
     SALINAS V. MILLER, ET AL.                                   Seattle, Washington 98101
                                                           TEL. 206.682.5600 • FAX 206.682.2992
